               Case 1:18-cr-00189-LJO-SKO Document 50 Filed 08/28/20 Page 1 of 1
                          IN THE UNITED STATES DISTRICT COURT FOR THE
                                   EASTERN DISTRICT OF CALIFORNIA

 United States of America,                                )
                                                          )           REENTRY COURT PROGRAM
          v.                                              )
                                                          )        ORDER TO REDUCE PROBATION
 Alberto Pedraza,                                         )        FOR SUCCESSFUL COMPLETION
                                                          )             OF REENTRY COURT
                                            Defendant.    )              (18 U.S.C. 3583(3)(1)
                                                          )
                                                          )      Docket Number: 0972 1:18CR00189-001
                                                          )

        On June 26, 2020, the defendant was accepted as a participant in the Reentry Court Program. As of July
29, 2020, the defendant successfully completed the Reentry Court Program.

         It is recommended by the Reentry Court Team that due to defendant’s successful completion of the Reentry
Court Program, the defendant’s Probation is to be reduced by one year, with a new termination date of May 19,
2021.


         In accordance with 18 U.S.C. § 3583(3)(1), the Reentry Court Judge orders that a reduction is
approved. The Probation imposed on May 20, 2019, is hereby reduced by one year for defendant’s successful
completion of the Eastern District of California’s Reentry Court Program.


         These findings and recommendation are submitted to the District Judge assigned to this action, pursuant to
28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 302 and shall be considered forthwith without the need for
time to respond.

   August 28, 2020
  Date                                                        The Honorable Sheila K. Oberto
                                                              U.S. Magistrate Judge

         IT IS ORDERED that these findings and recommendations are hereby adopted and approved. The
defendant’s Probation is reduced by one year, with a new termination date of May 19, 2021.


         August 28, 2020
  Date                                                        The Honorable Lawrence J. O’Neill
                                                              Chief U.S. District Judge

cc:      Defendant
         Assistant United States Attorney: Michael G. Tierney
         Fresno Forfeiture Unit
         Defense Counsel: Jeffrey Hammerschmidt
         FLU Unit – United States Attorney’s Office
         Fiscal Clerk - Clerk's Office


                                                                                                                         Rev. 08/2020
                                                                                    CAE___REENTRY COURT_ORDER TO REDUCE SUPERVISION
